          Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2242 Page 1 of 26




                                 IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH


          WILDEARTH GUARDIANS,

                                 Petitioner,               MEMORANDUM DECISION AND
                                                           ORDER ON THE MERITS
          v.

          UNITED STATES FOREST SERVICE;
          UNITED STATES BUREAU OF LAND
          MANAGEMENT; JOHN R. ERICKSON,
          in his official capacity as Forest Supervisor,   Case No. 2:14-cv-00349-DN
          Ashley National Forest; JUAN PALMA, in
          his official capacity as State Director of the   District Judge David Nuffer
          Bureau of Land Management Utah State
          Office; MIKE STIEWIG, in his official
          capacity as Field Office Manager of Bureau
          of Land Management Vernal Field Office,

                                 Defendants,

          and

          BERRY PETROLEUM COMPANY, LLC,

                                 Intervenor.


                 Petitioner WildEarth Guardians (“WildEarth”) brought this action against Respondents

      U.S. Bureau of Land Management (“BLM”), U.S. Forest Service, and specified individual

      officers (collectively, the “Agencies”) for judicial review under the Administrative Procedure Act

      (“APA”) 1 of certain decisions that the Agencies made regarding an oil and gas development




      1
          5 U.S.C. §§ 701-706.



elm
    Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2243 Page 2 of 26




project on public lands leased to Intervenor Berry Petroleum Company LLC (“Berry”) within the

South Unit of the Ashley National Forest (“ANF”) in Duchesne County, Utah. 2

           The APA generally entitles a person who suffers a “legal wrong because of agency

action,” or who is “adversely affected or aggrieved by agency action,” to judicial review of the

agency action. 3 Agency action will not be set aside under the APA unless it is found to be

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 4 Agency

action will be deemed arbitrary and capricious “if the agency . . . entirely failed to consider an

important aspect of the problem, offered an explanation for its decision that runs counter to the

evidence before the agency, or is so implausible that it could not be ascribed to a difference in

view or the product of agency expertise.” 5 Agency action may also be considered arbitrary and

capricious if it was not “based on consideration of the relevant factors” or “there has been a clear

error of judgment.” 6

           Because the agency action that WildEarth challenges in this case is not arbitrary,

capricious, or contrary to law, WildEarth’s request for relief is DENIED.




2
  See Amended Petition for Review of Agency Action and Complaint for Injunctive and Declaratory Relief
(“Amended Petition”), docket no. 3, filed May 14, 2014; see also Altered Opening Brief of Petitioner (“AOB”),
docket no. 92, filed June 26, 2015; Opposition to WildEarth Guardians’ Altered Opening Brief (“Berry’s
Opposition”), docket no. 118, filed Sept. 7, 2016; Federal Respondents’ Opposition to Petitioner’s Altered Merits
Brief (“Agencies’ Opposition”), docket no. 119, filed Sept. 7, 2016; Reply Brief of Petitioner WildEarth Guardians
(“Reply”), docket no. 121, filed Sept. 28, 2016; Federal Respondents’ Sur-Reply to Reply Brief of Petitioner
(“Agencies’ Sur-Reply”), docket no. 133, filed July 9, 2018; Berry Petroleum Company LLC’s Sur-Reply to
Petitioner’s Reply Brief (“Berry’s Sur-Reply”), docket no. 135, filed July 11, 2018.
3
 5 U.S.C. § 702; see id. § 704. “‘[A]gency action’ includes the whole or a part of an agency rule, order, license,
sanction, relief, or the equivalent or denial thereof, or failure to act[.]” Id. § 551(13).
4
    Id. § 706(2)(A).
5
    Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
6
    Utah Envt’l Cong. v. Bosworth, 443 F.3d 732, 739 (10th Cir. 2006).



                                                                                                                     2
    Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2244 Page 3 of 26




                                                   TABLE OF CONTENTS

Background ......................................................................................................................................3
Discussion ........................................................................................................................................8
I.      The Agencies adequately assessed the Project’s impact on sage grouse. ............................8
        A.          The Agencies did not violate NEPA with respect to the NTT
                    Report.......................................................................................................................8
                    1.          The Agencies took a “hard look” at the impacts of the
                                Project. .........................................................................................................8
                    2.          The Agencies considered and discussed a sufficient range
                                of alternatives. ............................................................................................ 11
                    3.          The Agencies were not required to supplement their NEPA
                                analysis.......................................................................................................13
        B.          The Agencies did not violate NFMA with respect to the NTT
                    Report.....................................................................................................................15
II.     The Agencies adequately assessed the Project’s impact on inventoried
        roadless areas. ....................................................................................................................16
        A.          The Agencies did not violate NEPA with respect to IRAs. ....................................17
        B.          The Agencies did not violate the Roadless Rule. ...................................................18
III.    The Agencies adequately assessed the Project’s impact on air quality. .............................20
        A.          The Agencies did not violate NEPA with respect to air quality. ............................20
                    1.          The Agencies properly supported and explained their
                                decision regarding background concentration data....................................20
                    2.          The Agencies took a “hard look” at the impact of secondary
                                PM2.5 formation..........................................................................................21
                    3.          The Agencies took a “hard look” at the Project’s impact on
                                ozone concentrations. .................................................................................22
                    4.          The Agencies took a “hard look” at the impact of truck
                                traffic and related activities. .......................................................................22
IV.     The Agencies adequately assessed the Project’s impact on water quality. ........................25
Order ..............................................................................................................................................26


                                                           BACKGROUND

           The BLM is an agency within the U.S. Department of the Interior responsible for leasing

oil, gas, and other mineral deposits on federal lands in accordance with applicable laws,

including the Mineral Leasing Act (“MLA”), 7 the Federal Onshore Oil and Gas Leasing Reform




7
    30 U.S.C. § 181 et seq.; see 30 U.S.C. § 226(a).



                                                                                                                                                    3
    Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2245 Page 4 of 26




Act (“Reform Act”), 8 and the National Environmental Policy Act (“NEPA”). 9 The Forest

Service, which is an agency of the U.S. Department of Agriculture, shares this responsibility with

respect to any lease on national forest system lands. 10 The BLM and Forest Service also share

responsibility for regulating “surface-disturbing activities conducted pursuant to any lease” on

national forest lands. 11

           Before any surface-disturbing activity may be conducted under an oil and gas lease on

national forest lands, an operator must submit to the BLM a proposed surface use plan of

operations (“SUPO”) covering the proposed activity as part of an application for a permit to drill

(“APD”), and the Forest Service must analyze and approve the SUPO. 12 As part of its review of

a SUPO, the Forest Service must ensure, among other things, that proposed operations will be

conducted “in a manner that minimizes effects on surface resources” and “prevents unnecessary

or unreasonable surface resource disturbance.” 13 The Forest Service must also ensure that the

SUPO is consistent with applicable federal laws (such as the Clean Air Act (“CAA”) 14 and Clean

Water Act (“CWA”)), 15 the lease, and—“[t]o the extent consistent with the rights conveyed by

the lease”—the applicable forest plan. 16 A forest plan is required under the National Forest




8
    Pub. L. No. 100-203, 101 Stat. 1330-256 (1987).
9
    42 U.S.C. § 4321 et seq.
10
     See 30 U.S.C. § 226(h); 43 C.F.R. §§ 3101.7-1(c), 3101.7-2.
11
     30 U.S.C. § 226(g).
12
     36 C.F.R. §§ 228.106(a), 228.107.
13
     36 C.F.R. § 228.107(a), 228.108(a).
14
     42 U.S.C. § 7401 et seq.; see 36 C.F.R. § 228.112(c).
15
     33 U.S.C. § 1251 et seq. The CWA is also known as the Federal Water Pollution Control Act.
16
     36 C.F.R. § 228.107(a). “Forest plan” is short for “forest land and resource management plan.”



                                                                                                      4
 Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2246 Page 5 of 26




Management Act (“NFMA”) 17 for each unit of the national forest system. 18 “[P]ermits, contracts,

and other instruments for the use and occupancy of National Forest System lands” must be

consistent with the applicable forest plan, “subject to valid existing rights.” 19

            If the Forest Service approves a SUPO for an oil and gas lease, the BLM may thereafter

approve the corresponding APD. 20 Before approving an APD, the BLM must prepare an

environmental assessment (“EA”) 21 to be used in determining whether an environmental impact

statement (“EIS”) 22 is required under NEPA. 23 An EIS is required for all “major Federal actions

significantly affecting the quality of the human environment.” 24 An EIS must “provide full and

fair discussion of significant environmental impacts and . . . inform decisionmakers and the

public of the reasonable alternatives which would avoid or minimize adverse impacts or enhance

the quality of the human environment.” 25 An agency must prepare a supplement to an EIS if

“[t]here are significant new circumstances or information relevant to environmental concerns and

bearing on the proposed action or its impacts.” 26

            Based on an EIS, public comments, and other available information, the Forest Service

decided in 1997 to make certain lands within the ANF available for future oil and gas leases



17
     Pub. L. No. 94-588, 90 Stat. 2949 (1976); see 16 U.S.C. § 1600 et seq.
18
     16 U.S.C. § 1604.
19
     Id. § 1604(i).
20
     43 C.F.R. § 3162.3-1(h).
21
     See 40 C.F.R. § 1508.9 (explaining what an EA is).
22
     See id. § 1508.11 (explaining what an EIS is).
23
     43 C.F.R. § 3162.5-1(a).
24
  42 U.S.C. § 4332(C); see 40 C.F.R. §§ 1501.4, 1502.3. A major federal action includes a significant project
regulated or approved by federal agencies, such as construction activities approved by permit or other regulatory
decision in a defined geographic area. See 40 C.F.R. § 1508.18.
25
     40 C.F.R. § 1502.1.
26
     Id. § 1502.9(c)(1)(ii).



                                                                                                                    5
 Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2247 Page 6 of 26




subject to certain stipulations. 27 As part of this decision, the Forest Service amended ANF’s

forest plan (the “Forest Plan”). 28 The following year, the BLM and Forest Service issued oil and

gas leases for certain areas (the “Leased Area”) in the South Unit of the ANF to Berry. 29 In 2007,

Berry submitted a master development plan (“MDP”) to the Forest Service for the proposed

construction of up to 400 new oil and gas wells and related structures within the Leased Area

(the “Project”). 30

           Over the next several years, the Forest Service analyzed the proposed MDP and a range

of alternative proposals for the Project, including three action alternatives and a no-action

alternative. 31 In 2007, the Forest Service published a notice of intent to prepare an EIS 32 and

solicited public comments regarding the EIS’s scope. 33 In 2010, the Forest Service issued a draft

EIS and offered a 60-day public comment period. 34 In February 2012, the Forest Service issued a

final EIS (“FEIS”). 35 Based on the FEIS, the Forest Service issued a record of decision (“ROD”)



27
   Record of Decision: Western Uinta Basin Oil and Gas Leasing, FSAR 001376, dated Sept. 1997 (another copy is
at FSAR 064221); see Final Environmental Impact Statement: Western Uinta Basin Oil and Gas Leasing,
FSAR 064171, dated Sept. 1997. The prefix “FSAR” is added to record citations for reference purposes consistent
with the Declaration of Kathleen M. Paulin Certifying the Administrative Record, docket no. 42-1, filed Oct. 31,
2014.
28
  Record of Decision, supra note 27, at FSAR 001377; see Land and Resource Management Plan (“Forest Plan”),
FSAR 000775, adopted Oct. 8, 1986.
29
  Amended Petition, supra note 2, ¶ 90. In December 2013, Berry merged with Linn Energy LLC. AOB, supra
note 2, at 1 n.1. All references to Berry in this Memorandum Decision and Order, except in the context of
pre-December 2013 activities, include Linn Energy LLC.
30
  Full Field Oil and Gas Exploration and Development Project Master Development Plan: Ashley National Forest,
South Unit (“MDP”), FSAR 001528, dated Jan. 18, 2007.
31
  See Record of Decision: South Unit Oil and Gas Development Final Environmental Impact Statement (“ROD”),
FSAR 062048, at FSAR 062059, dated Feb. 2012.
32
     Notice, FSAR 001925, dated Aug. 29, 2007.
33
     Notice, FSAR 001554, dated Sept. 5, 2007.
34
  1 Draft Environmental Impact Statement, FSAR 060147, dated Feb. 2010; 2 Draft Environmental Impact
Statement, FSAR 060484, dated Feb. 2010.
35
   1 Final Environmental Impact Statement, FSAR 061282 (“1 FEIS”), dated Feb. 2012; 2 Final Environmental
Impact Statement (“2 FEIS”), FSAR 061675, dated Feb. 2010.



                                                                                                                   6
 Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2248 Page 7 of 26




rejecting the MDP’s proposal for the Project and selecting a modified version of one of the

alternatives considered in the FEIS (the “Selected Alternative”). 36

           The Selected Alternative incorporates various measures to minimize and mitigate surface

and environmental impacts associated with the Project. 37 It divides implementation of the Project

into three phases (A, B, and C) to ensure “meaningful opportunities to consider new knowledge

that may be developed over the life of the project.” 38 The phases are designed “to defer the

majority of development in sensitive portions of the project area (sage grouse habitat,

Inventoried Roadless Areas, and crucial big game summer range . . . ) until later,” “while still

giving [Berry] access to areas with a high probability of economic quantities of oil and gas in

Phase A.” 39 Although the Selected Alternative provides the operating framework for oil and gas

development in the Lease Area, it does not authorize the performance of surface-disturbing

activities. 40 Before any surface-disturbing activity may occur, Berry must submit and receive

approval of a SUPO and APD for each well. 41

           After the ROD was issued, Utah Environmental Congress—which later merged into

WildEarth—filed an administrative appeal to the regional forester. 42 On May 23, 2012, the

regional forester affirmed the ROD. 43 On May 7, 2014, WildEarth commenced this action for




36
   ROD, supra note 31. The Selected Alternative is a modified version of the FEIS’s “Alternative 4.” See id.
at FSAR 062054.
37
     See id. at FSAR 062054-56, 062072-82.
38
     Id. at FSAR 062057.
39
     Id.
40
     See id. at FSAR 062069.
41
     See id.; Amended Petition, supra note 2, ¶ 95.
42
     See Appeal, FSAR 063381, dated Apr. 16, 2012; see also Amended Petition, supra note 2, ¶ 10.
43
     Decision on Appeal, FSAR 064285, dated May 23, 2012.



                                                                                                               7
 Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2249 Page 8 of 26




judicial review of the ROD and any approved APD within the Leased Area. 44 As of May 14,

2014, the BLM had approved 79 APDs in the Leased Area. 45


                                                  DISCUSSION

I.          The Agencies adequately assessed the Project’s impact on sage grouse.

            The greater sage grouse is considered a Forest Service “sensitive species.” 46 In December

2011, the Sage-Grouse National Technical Team—which was composed of state and federal

scientists, including specialists from the BLM and Forest Service—issued a report (the “NTT

Report”) with recommendations for the BLM’s region-wide land management planning process

for sage grouse. 47 WildEarth contends that the Agencies violated NEPA and the NFMA because

they did not consider or address the NTT Report in relation to the Project. 48

            A.      The Agencies did not violate NEPA with respect to the NTT Report.

            1.      The Agencies took a “hard look” at the impacts of the Project.

            WildEarth asserts that “the NTT Report specifically discredits the key measures the

Forest Service adopted to avoid or minimize the adverse impacts of the 400-well Project on sage-

grouse and to demonstrate compliance with its regulatory duties.” 49 According to WildEarth,

differences between the ROD’s mitigation measures and the NTT Report’s recommendations




44
     See Amended Petition, supra note 2.
45
     See Declaration Certifying Administrative Record, docket no. 42, filed Oct. 31, 2014.
46
     See 1 FEIS, supra note 35, at FSAR 061469.
47
  A Report on National Greater Sage-Grouse Conservation Measures (“NTT Report”), FSAR 065516, dated Dec.
21, 2011 (another copy is at FSAR 063489).
48
     See AOB, supra note 2, at 12-26; Amended Petition, supra note 2, ¶ 5.
49
     Id. at 16.



                                                                                                           8
 Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2250 Page 9 of 26




show that the Forest Service violated NEPA “by failing to take a ‘hard look at the proffered

evidence’ in the NTT Report.” 50

            NEPA “require[s] agencies to consider environmentally significant aspects of a proposed

action.” 51 “NEPA does not, however, require agencies to elevate environmental concerns over

other appropriate considerations; it requires only that the agency take a ‘hard look’ at the

environmental consequences before taking a major action.” 52 “NEPA dictates the process by

which federal agencies must examine environmental impacts, but does not impose substantive

limits on agency conduct.” 53 It merely guards against “uninformed—rather than unwise—agency

action.” 54 An agency must “take a ‘hard look’ at the environmental consequences of proposed

actions utilizing public comment and the best available scientific information.” 55 The hard-look

standard ensures the “agency did a careful job at fact gathering and otherwise supporting its

position.” 56 To violate this standard, an agency must have “entirely failed to consider an

important aspect of the problem, offered an explanation for its decision that runs counter to the

evidence before the agency, or” its decision must be “so implausible that it could not be ascribed

to a difference in view or the product of agency expertise.” 57 “Deficiencies in an EIS that are




50
     Id. at 19; see id. at 19-21.
51
     Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1162 (10th Cir. 2002).
52
  Citizen’s Comm. to Save Canyons v. Krueger, 513 F.3d 1169, 1178 (10th Cir. 2008) (internal quotation marks
omitted).
53
     Utah Envtl. Cong. v. Russell, 518 F.3d 817, 821 (10th Cir. 2008).
54
     Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 351 (1989).
55
     Colo. Envtl. Coal. v. Dombeck, 185 F.3d 1162, 1171 (10th Cir. 1999); see also Robertson, 490 U.S. at 350.
56
     New Mexico ex rel. Richardson v. BLM, 565 F.3d 683, 704 (10th Cir. 2009) (internal quotation marks omitted).
57
     Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).



                                                                                                                    9
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2251 Page 10 of 26




mere ‘flyspecks’ and do not defeat NEPA’s goals of informed decision-making and informed

public comment will not lead to reversal.” 58

               WildEarth’s position that the Forest Service should have considered the NTT Report is

based on the NTT Report’s statement that it “provides the latest science and best biological

judgment” regarding national sage grouse conservation measures. 59 WildEarth has not identified

any particular scientific study contained or cited in the NTT Report that would have been

essential to the Forest Service’s reasoned decision-making regarding the Project. Instead,

WildEarth’s position boils down to a disagreement over the scientific conclusions and mitigation

measures in the ROD and NTT Report. 60

               Regardless of whether any discrepancy exists between the NTT Report’s

recommendations and the measures the ROD adopted, WildEarth has failed to show that the

Forest Service’s decision lacks evidentiary support or that its analysis was insufficient to meet

the goal of informed and reasoned decision-making. 61 The record shows that the Forest Service

collected and utilized the best available data—including a majority of the studies underlying the

NTT Report—to analyze the potential impacts on sage grouse. 62 The Forest Service also asked

the U.S. Fish and Wildlife Service (“FWS”)—the resource agency tasked with determining the

protections needed for sage grouse—to assist in designing appropriate mitigation measures. 63

The FWS conducted an extensive review of the scientific literature and determined that




58
     New Mexico ex rel. Richardson, 565 F.3d at 704.
59
     NTT Report, supra note 47, at FSAR 065520.
60
     See Custer Cnty. Action Ass’n v. Garvey, 256 F.3d 1024, 1036 (10th Cir. 2001).
61
     See id.
62
     See Agencies’ Opposition, supra note 2, at 27-29.
63
     See Telephone Conversation Record, FSAR 062118, dated Jan. 31, 2012.



                                                                                                       10
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2252 Page 11 of 26




Wyoming’s core area approach had “excellent potential for meaningful conservation of sage-

grouse.” 64 The FWS recommended that the Forest Service consider the studies underlying

Wyoming’s approach in designing mitigation measures for the Project. 65 After doing so, the

Forest Service ultimately adopted Wyoming’s approach in the FEIS. 66

           Because the Forest Service considered the latest science and relevant available

information in designing its core mitigation measures, including a majority of the studies

underlying the NTT Report, the Forest Service took the requisite “hard look” at the Project’s

impacts. Based on the record, the Forest Service met its goal of informed decision-making as to

appropriate mitigation measures for the Project. Failure to consider the NTT Report does not

render the Agencies’ actions arbitrary, capricious, or contrary to law.

           2.       The Agencies considered and discussed a sufficient range of alternatives.

           “Under NEPA, an EIS prepared by a federal agency must include a discussion of

‘alternatives to the proposed action.’” 67 “The agency must ‘[r]igorously explore and objectively

evaluate all reasonable alternatives’ for the proposed action in response to a ‘specif[ied]

underlying purpose and need.’” 68 “The range of reasonable alternatives ‘is not infinite.’” 69 “Once

an agency appropriately defines the objectives of an action, “NEPA does not require agencies to

analyze ‘the environmental consequences of alternatives it has in good faith rejected as too



64
     75 Fed. Reg. 13910-01, at 13975 (Mar. 23, 2010).
65
     2 FEIS, supra note 35, at FSAR 062002-062005.
66
     1 FEIS, supra note 35, at FSAR 061457-061458.
67
     Wyoming v. USDA, 661 F.3d 1209, 1243 (10th Cir. 2011) (quoting 42 U.S.C. § 4332(2)(C)(iii)).
68
  Biodiversity Conservation Alliance v. Jiron, 762 F.3d 1036, 1083 (10th Cir. 2011) (quoting 42 U.S.C.
§ 4332(2)(C)(iii)).
69
  Id. (quoting Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1166 (10th Cir. 2002); see also
Vermont Yankee Nuclear Power Corp. v. Natural Res. Def. Council, Inc., 435 U.S. 519, 551 (1978) (“Common sense
also teaches us that the ‘detailed statement of alternatives’ cannot be found wanting simply because the agency
failed to include every alternative device and thought conceivable by the mind of man.”).



                                                                                                              11
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2253 Page 12 of 26




remote, speculative, or . . . impractical or ineffective.’” 70 When reviewing “an EIS under the APA

to determine whether an agency acted arbitrarily or capriciously by not considering certain

alternatives, a ‘rule of reason and practicality’ informs the analysis.” 71 The question that needs to

be asked is “whether the agency selected and considered a range of alternatives ‘sufficient to

permit a reasoned choice among the options.’” 72 “The ‘rule of reason’ considers both the range

of alternatives and the extent the agency discusses the selected alternatives.” 73

           The FEIS identifies four alternatives the Agencies considered: one no-action alternative,

and three action alternatives. “The three action alternatives vary in terms of timing of

development, number and size of well pads, number of wells per pad, miles of new road

construction needed to access the well pads and acres of surface disturbance.” 74 “Applying the

rule of reason to the question of whether this was a sufficiently broad/diverse range of

alternatives for consideration, [courts] look first to the intended purpose of the proposed

action.” 75 The intended purpose of the action here was for Berry to “exercise [its] lease rights,

and develop oil and gas resources within [its] existing federal oil and gas leases.” 76 The record




70
  Citizens’ Comm. to Save Our Canyons v. U.S. Forest Serv., 297 F.3d 1012, 1030 (10th Cir. 2002) (quoting All
Indican Pueblo Council v. United States, 975 F.2d 1437, 1444 (10th Cir. 1992)).
71
  Biodiversity Conservation Alliance, 762 F.3d at 1083 (quoting Airport Neighbors Alliance, Inc. v. United States,
90 F.3d 426, 432 (10th Cir. 1996)).
72
     Id. (quoting Wyoming, 661 F.3d at 1243).
73
  Id. (quoting Utahns for Better Transp., 305 F.3d at 1166); see also Envtl. Def. Fund, Inc. v. Andrus, 619 F.3d 1368,
1375 (10th Cir. 1980) (“The discussion of environmental effects of all alternatives need not be exhaustive, but it
must be such that sufficient information is contained therein to permit a ‘rule of reason’ designation of alternatives
beyond the primary proposal.”).
74
     1 FEIS, supra note 35, at FSAR 061285.
75
     Custer Cnty. Action Ass’n v. Garvey, 256 F.3d 1024, 1041 (10th Cir. 2001).
76
     1 FEIS, supra note 35, at FSAR 061284.



                                                                                                                     12
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2254 Page 13 of 26




shows that the Forest Service thoroughly evaluated each alternative and determined that the

Selected Alternative was preferred because it would have the least impact on sage grouse. 77

           WildEarth’s assertion that the Forest Service should have considered an alternative based

on the NTT Report is misplaced. Wild Earth has failed to show that such an alternative would

accomplish the intended purpose of the proposed action. The NTT Report simply offers guidance

intended for the ongoing range-wide planning process for sage grouse. An agency has discretion

to define the purpose and objectives of a proposed action and to determine the range of

alternatives that must be considered. 78 A reviewing court only needs to determine whether the

agency’s range of alternatives is outside the rule of reason and practicality and whether the range

of alternatives considered are sufficient to permit a reasoned choice among the options. 79

           Because the range of alternatives that the Forest Service considered were not outside the

rule of reason and practicality, the failure to consider an alternative based on the NTT Report

does not render the Agencies’ action arbitrary, capricious, or contrary to law.

           3.       The Agencies were not required to supplement their NEPA analysis.

           WildEarth contends that the Agencies’ approval of SUPOs and APDs without providing a

supplemental NEPA analysis that conforms with the NTT Report is unlawful. 80 This is incorrect.

           “An agency is required to prepare a supplemental . . . FEIS if . . . ‘[t]here are significant

new circumstances or information relevant to environmental concerns and bearing on the

proposed action or its impacts.’” 81 “The duty to prepare a supplemental EIS is based on the need



77
     Id. at FSAR 061475.
78
     Wyoming v. U.S. Dep’t of Agric., 661 F.3d 1209, 1244 (10th Cir. 2011).
79
   Biodiversity Conservation Alliance v. Jiron, 762 F.3d 1036, 1083 (10th Cir. 2014) (quoting Wyoming, 661 F.3d
at 1243).
80
     AOB, supra note 2, at 24-26.
81
     Wyoming v. U.S. Dep’t of Agric., 661 F.3d 1209, 1257 (10th Cir. 2011) (quoting 40 C.F.R. § 1502.9(c)(1)(i)-(ii)).



                                                                                                                         13
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2255 Page 14 of 26




to facilitate informed decision-making.” 82 A supplemental EIS is required only if the new

information “is sufficient to show [the proposed action] will affect the quality of the human

environment in a significant manner or to a significant extent not already considered.” 83 But an

agency does not need to supplement an EIS “every time new information comes to light.” 84 “To

require otherwise would render agency decisionmaking intractable, always awaiting updated

information only to find the new information outdated by the time a decision is made.” 85 “Courts

review an agency decision regarding the need for a supplemental EIS under the ‘arbitrary and

capricious’ standard of the APA.” 86 “The arbitrary and capricious standard of review is a ‘narrow

one,’ which mandates considerable deference to agency decisions.” 87

            For the reasons discussed in Part I. A.1 above, the record does not show that the NTT

Report presents any significantly new information or study relevant to the Project or its impacts.

As previously mentioned, the Forest Service discussed the latest science and findings in the

FEIS, including a majority of the studies underlying the NTT Report. WildEarth has not

identified any particular study cited in the NTT Report containing new information that “will

affect the quality of the human environment in a significant manner or to a significant extent not

already considered.” 88 Because the environmental impacts of the Project have been fully




82
     Id.
 Friends of Marolt Park v. U.S. Dep’t of Transp., 382 F.3d 1088, 1096 (10th Cir. 2004) (quoting Marsh v. Or.
83

Natural Res. Council, 490 U.S. 360, 374 (1989)).
84
     Marsh, 490 U.S. at 371.
85
     Id. at 373.
86
     Holy Cross Wilderness Fund v. Madigan, 960 F.2d 1515, 1524 (10th Cir. 1992) (citing 5 U.S.C. § 706(2)(A)).
87
     Id. at 1527.
88
     Marsh, 490 U.S. at 374 (internal quotation marks omitted).



                                                                                                                  14
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2256 Page 15 of 26




considered, any failure to supplement its NEPA analysis based on the NTT Report does not

render the Agencies’ actions arbitrary, capricious, or contrary to law.

           B.       The Agencies did not violate NFMA with respect to the NTT Report.

           To the extent the ROD’s mitigation measures are not consistent with the NTT’s

recommendations, WildEarth argues that the ROD is also inconsistent with the Forest Plan and,

consequently, unlawful under the NFMA. 89 The Forest Plan sets forth several goals and

objectives with corresponding standards and guidelines. One of its objectives is to “[m]anage the

habitat of all . . . sensitive . . . species to maintain or enhance their status.” 90 Among the

guidelines associated with this objective is that “[r]esource management activities will be

allowed if they will not adversely affect any . . . sensitive species.” 91 It is this guideline with

which WildEarth contends the ROD is inconsistent.

           WildEarth’s NFMA-violation argument is similar to its NEPA-violation argument

discussed in Part I. A.1 above. Although WildEarth does not identify any particular “relevant

data” or “relevant factors” contained or cited in the NTT Report that the Forest Service should

have examined or considered when establishing mitigation measures for the Project. WildEarth

simply disagrees with the conclusions that the Forest Service reached. Although “a party may

cite studies that support a conclusion different from the one the Forest Service reached, it is not

[the court’s] role to weigh competing scientific analyses.” 92 Courts “grant considerable discretion

and deference to federal agencies on matters that require a high level of technical or scientific




89
     See AOB, supra note 2, at 21-24.
90
     Forest Plan, supra note 28, at FSAR 000856.
91
     Id. at FSAR 000856.
92
  Forest Guardians v. U.S. Forest Serv., 641 F.3d 423, 442 (10th Cir. 2011) (quoting Ecology Ctr. v. Cataneda, 574
F.3d 652, 659 (10th Cir. 2009).



                                                                                                                 15
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2257 Page 16 of 26




expertise.” 93 To set aside the Forest Service’s mitigation measures would require the court to

decide that the conclusions and recommendations of the authors of the NTT Report have more

merit than those of the Forest Service’s experts. The court is not qualified to make this

determination.

           The court’s review “is highly deferential.” 94 “The duty of a court reviewing agency action

under the ‘arbitrary and capricious’ standard is to ascertain whether the agency examined the

relevant data and articulated a rational connection between the facts found and the decision

made.” 95 “In reviewing the agency’s explanation, the reviewing court must determine whether

the agency considered all relevant factors and whether there has been a clear error of

judgment.” 96 The record shows that the Forest Service “examined the relevant data and

articulated a rational connection between the facts found and the decision made.” Any failure to

consider the NTT Report does not render the Agencies’ actions arbitrary, capricious, or contrary

to law.

II.        The Agencies adequately assessed the Project’s impact on inventoried
           roadless areas.

           WildEarth argues that the Agencies violated NEPA and the Roadless Area Conservation

Rule (“Roadless Rule”) 97 because they did not consider an alternative that would avoid the

destruction of inventoried roadless areas (“IRAs”) within the Leased Area. 98




93
     Id.
94
     Ecology Ctr. v. U.S. Forest Serv., 451 F.3d 1183, 1188 (10th Cir. 2006).
95
     Olenhouse v. Commodity Credit Corp., 42 F.3d 1560, 1574 (10th Cir. 1994).
96
     Id.
97
     36 C.F.R. § 294.10 et seq.
98
     AOB, supra note 2, at 26-35; see Amended Petition, supra note 2, ¶ 5.



                                                                                                   16
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2258 Page 17 of 26




           A.         The Agencies did not violate NEPA with respect to IRAs.

           As explained in Part I.A.2 above, NEPA requires an agency to “‘rigorously explore and

objectively evaluate all reasonable alternatives’ for the proposed action in response to a

‘specif[ied] underlying purpose and need.’” 99 But “[t]he range of reasonable alternatives ‘is not

infinite.’” 100 The relevant question is “whether the agency selected and considered a range of

alternatives ‘sufficient to permit a reasoned choice among the options.’” 101

           The intended purpose of the action here was for Berry to “exercise [its] lease rights, and

develop oil and gas resources within [its] existing federal oil and gas leases.” 102 Based on this

stated purpose, the Forest Service considered a reasonable range of alternatives. One alternative

that the Forest Service considered imposed no-surface-occupancy (“NSO”) stipulations within

IRAs. 103 The Forest Service ultimately eliminated this alternative from further analysis because it

determined that

           [c]reating additional NSO stipulations, for IRAs within the Project Area, could
           potentially eliminate as many as 258 of the 374 proposed well pad locations, and
           eliminate road construction to those locations, thereby preventing needed and
           reasonable access to the minerals already leased within those areas.” Preventing
           reasonable access in these areas would therefore prevent the lease holder from
           developing existing lease rights and would be contrary to the [MLA] and the
           purpose and need for the project. 104




99
  Biodiversity Conservation Alliance v. Jiron, 762 F.3d 1036, 1083 (10th Cir. 2011) (quoting 42 U.S.C.
§ 4332(2)(C)(iii)).
100
    Id. (quoting Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1166 (10th Cir. 2002); see also
Vermont Yankee Nuclear Power Corp. v. Natural Res. Def. Council, Inc., 435 U.S. 519, 551 (1978) (“Common sense
also teaches us that the ‘detailed statement of alternatives’ cannot be found wanting simply because the agency
failed to include every alternative device and thought conceivable by the mind of man.”).
101
      Id. (quoting Wyoming, 661 F.3d at 1243).
102
      1 FEIS, supra note 35, at FSAR 061284; see ROD, supra note 31, at FSAR 062052.
103
      1 FEIS, supra note 35, at FSAR 061338-39.
104
      Id. 61338-39.



                                                                                                                17
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2259 Page 18 of 26




            The Forest Service met its burden in briefly discussing the reasons for eliminating this

alternative from detailed analysis. 105 WildEarth, on the other hand, has the burden of showing a

violation of NEPA. Based on the record and the Project’s intended purpose, WildEarth has failed

to satisfy this burden.

            B.       The Agencies did not violate the Roadless Rule.

            The Forest Service promulgated the Roadless Rule in 2001. 106 Subject to limited

exceptions, the Roadless Rule prohibits road construction, reconstruction, and timber harvest in

roadless areas. 107 It has been challenged on multiple occasions, and enjoined on at least two

occasions, in federal court. For example, two days before the Roadless Rule was to go into effect

in May 2001, the U.S. District Court for the District of Idaho preliminarily enjoined its

implementation. 108 Although that injunction was vacated in December 2002, 109 the U.S. District

Court for the District of Wyoming permanently enjoined the Roadless Rule in July 2003. 110

While the District of Wyoming’s decision was on appeal, the Forest Service adopted the so-

called “State Petition Rule” in May 2005, “which superseded the Roadless Rule.” 111 As a result,

the Tenth Circuit “dismissed the appeal as moot, vacated the district court’s … decision, and

remanded the case to” be “dismiss[ed] without prejudice.” 112 However, in October 2006, the

Northern District of California set aside the State Petition Rule “and reinstated the Roadless



105
      See 40 C.F.R. § 1502.14(a).
106
      66 Fed. Reg. 3244, 3247-48 (Jan. 12, 2001).
107
      Id. at 3272.
108
      See Kootenai Tribe of Idaho v. Veneman, No. 01-10, 2001 WL 1141275, at *2 (D. Idaho May 10, 2001).
109
      See Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1126 (9th Cir. 2002).
110
   See Wyoming v. U.S. Dep’t of Agric., 661 F.3d 1209, 1226 (10th Cir. 2011); Wyoming v. U.S. Dep’t of Agric., 277
F. Supp. 2d 1197, 1239 (D. Wyo. 2003).
111
      Wyoming, 661 F.3d at 1226.
112
      Id. (citing Wyoming v. U.S. Dep’t of Agric., 414 F.3d 1207, 1213 (10th Cir. 2005)).



                                                                                                                 18
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2260 Page 19 of 26




Rule, despite the fact that the Wyoming district court had already found that the [Roadless Rule]

violated federal law.” 113 Following its reinstatement, the Roadless Rule was again challenged in

the District of Wyoming, and in August 2008 that court again held the rule to be unlawful and

issued a permanent nationwide injunction against it. 114 The Tenth Circuit overruled the District

of Wyoming in October 2011, and the nationwide injunction was vacated on March 1, 2012. 115

            Against this procedural backdrop, two issues emerge: (1) whether the Forest Service was

subject to the Roadless Rule when it approved the Project; and, if it was, (2) whether the Forest

Service complied with the Roadless Rule. Answering the first issue in the negative renders the

second issue moot.

            As the above history reveals, the Roadless Rule was not in effect during most of the

scoping, planning, and drafting of the EIS. In 2007, the Forest Service published a notice of

intent to prepare an EIS and solicited public comments at the scoping stage. 116 In August 2008,

the District of Wyoming’s permanent nationwide injunction went into effect, and it was not

vacated until March 2012—a month after the Forest Service issued its FEIS. 117 Consequently, the

Roadless Rule did not apply to the February 2012 FEIS and ROD.

            As an aside, WildEarth has argued that the Agencies were required to consider the

Roadless Rule in connection with the approval of each SUPO. 118 As explained in the Draft re:




113
      Id. (citing Calif. ex rel. Lockyer v. U.S. Dep’t of Agric., 459 F. Supp. 2d 874 (N.D. Cal. 2006)).
114
      Id. (citing Wyoming v. U.S. Dep’t of Agric., 570 F. Supp. 2d 1309, 1355 (D. Wyo. 2008)).
115
      Id. at 1272; Wyoming v. U.S. Dep’t of Agric., No. 2:07-cv-00017-CAB, dkt. no. 201, filed Mar. 1, 2012.
116
      Notice, supra note 32, at FSAR 001925-26; Notice, supra note 33, at FSAR 001554-56.
117
      1 FEIS, supra note 35; 2 FEIS, supra note 35.
118
      Reply, supra note 2, at 46; see Transcript, docket no. 108, at 20:6-13, filed Feb. 4, 2016.



                                                                                                               19
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2261 Page 20 of 26




Petitioner’s Motion for Preliminary Injunction (“Draft”), 119 that issue is not properly before this

court because WildEarth failed to exhaust its administrative remedies under 36 C.F.R. § 214. 120

III.        The Agencies adequately assessed the Project’s impact on air quality.

            WildEarth asserts that the Agencies violated NEPA, NFMA, and other standards related

to the Project’s impact on air quality. 121

            A.       The Agencies did not violate NEPA with respect to air quality.

            1.       The Agencies properly supported and explained their decision regarding
                     background concentration data.

            WildEarth argues that the Forest Service did not properly support or explain its decision

to set the 24-hour block average for fine particulate matter (“PM2.5”) background concentration

levels at a value of 27.6 μg/m3.122 Specifically, WildEarth contends that the “ENVIRON 2020”

document cited as the source of the 27.6 μg/m3 value was not properly made available, 123 and

that the record does not provide any basis for this value. 124

            It is undisputed that in setting the background concentration for 24-hour average PM2.5 to

27 μg/m3, the Forest Service relied on UDA, the expert local agency on air quality matters. 125 It

is also undisputed that Utah Division of Air Quality (“UDAQ”) recommended using the PM2.5




119
   Draft re: Petitioner’s Motion for Preliminary Injunction, docket no. 138, filed July 22, 2019 (“Draft”). This
Memorandum Decision is not based on the Draft. Rather, it is based on the law, the record, and the arguments of the
parties. However, to the extent the Draft supports and is consistent with this Memorandum Decision, it is
incorporated herein by reference.
120
      See id. at 45-57.
121
      Amended Petition, supra note 2, ¶ 5.
122
      AOB, supra note 2, at 38-40.
123
      Id. at 39.
124
      Id.
125
   See Appeal Responses, FSAR 064247, at 64271 (noting that UDAQ specifically recommended use of the PM2.5
background value of 27.6 μg/m3 for a 24-hour average 98% value); Personal Communication, FSAR 002606, dated
Feb. 1, 2012 (regarding background information on NAAQS).



                                                                                                                 20
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2262 Page 21 of 26




background value of 27.6 μg/m3. Because the background concentration value was obtained from

an expert local agency, it has a presumption of regularity. 126 Furthermore, as explained in the

Draft, the record provides support for the 24-hour PM2.5 background concentration, the

documents referenced in ENVIRON2010 were reasonably available to the public, and other

supporting information is also in the record. 127

           2.        The Agencies took a “hard look” at the impact of secondary PM 2.5
                     formation.

           WildEarth argues that the Forest Service failed to take a “hard look” at project-related

sources of secondary PM2.5 formation. 128 However, as explained in the Draft, the science on this

issue is disputed, and WildEarth has not cited to any law or practice to support its position.129 As

a result, WildEarth has failed to satisfy its burden of establishing that the action in question was

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 130




126
    Utah Envtl. Cong. v. Bosworth, 443 F.3d 732, 739 (10th Cir. 2006) (“[A]dministrative agencies generally are
afforded a presumption of regularity.”); see, e.g., Save the Peaks Coal. v. USFS, No. CV 09-8163-PCT-MHM, 2010
WL 4961417, at *19 (D. Ariz.), aff’d 535 F.3d 1058, 1080 (9th Cir. 2012) (affirming USFS’s reliance on state
agency data); Colo. Envtl. Coal. v. Dombeck, 185 F.3d 1162, 1169, n.8 (10th Cir. 1999) (rejecting contention that
Forest Service must itself collect data or commission studies concurrent with its environmental assessment);
Silverton Snowmobile Club v. U.S. Forest Serv., 433 F.3d 772 (10th Cir. 2006) (affirming Forest Service and BLM’s
reliance on FWS findings in biological assessments in conducting NEPA analysis).
127
   Draft, supra note 119, at 48-52; see Kick-Off Materials, FSAR 001928, at FSAR 001934-35; Response to
Comments, FSAR 002386, at FSAR 002386-94; ENVIRON, FSAR 002395, at FSAR 002398-99, dated Dec. 6,
2010; Personal Communication, supra note 125; Detailed Comments, FSAR 061031, at FSAR 061033, dated Apr.
26, 2010; 1 FEIS, supra note 35, at FSAR 061370, 61744-56, 61948-53; ENVIRON, FSAR 062119,
at FSAR 062122-23; dated Dec. 6, 2010; Appeal Responses, supra note 125, 64271.
128
      AOB, supra note 2, at 41-42; Amended Petition, supra note 2, ¶¶ 196-198.
129
      See 2 FEIS, supra note 35, at FSAR 061745, 061768; see also Agencies’ Opposition, supra note 2, at 51-52.
130
      See Draft, supra note 119, at 53-56.



                                                                                                                  21
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2263 Page 22 of 26




            3.       The Agencies took a “hard look” at the Project’s impact on ozone
                     concentrations.

            WildEarth asserts that the Forest Service failed to take a “hard look” at the impacts of the

Project on ozone concentrations. 131 For the Forest Service to have violated this requirement, it

must have “entirely failed to consider an important aspect of the problem, offered an explanation

for its decision that runs counter to the evidence before the agency, or is so implausible that it

could not be ascribed to a difference in view or the product of agency expertise.” 132 No such

thing happened here. Rather, as explained in the Draft, the Forest Service has provided a

reasonable explanation for its decision not to undertake a quantitative examination of the near-

field impacts of the Project on ozone concentrations, and it developed a cumulative ozone

analysis based on the best currently available, scientifically credible evidence. 133 WildEarth has

failed to challenge the Forest Service’s explanation. In the context of such technical and

scientific matters, judicial deference to the Forest Service’s decision must be exercised. 134

Accordingly, WildEarth has not satisfied its burden of demonstrating that the Forest Service’s

decision was arbitrary, capricious, or contrary to NEPA.

            4.       The Agencies took a “hard look” at the impact of truck traffic and related
                     activities.

            WildEarth contends that that the Agencies failed to take a “hard look” at the

environmental impact of truck traffic and related activities. 135 But “NEPA requires no substantive




131
      AOB, supra note 2, at 48-51.
132
      Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
133
      Draft, supra note 119, at 57-59.
134
      Utah Envtl. Cong. v. Bosworth, 372 F.3d 1219, 1223 (10th Cir. 2004) (internal citations omitted).
135
      AOB, supra note 2, at 42-53.



                                                                                                          22
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2264 Page 23 of 26




result.” 136 Rather, it “imposes procedural, information-gathering requirements on an agency, but

is silent about the course of action the agency should take.” 137 Thus, under NEPA, the Forest

Service’s obligation is to take a “hard look” at information relevant to its factual determination.

Here, the record shows that the Forest Service reasonably considered the environmental impacts

that truck traffic will cause. The record shows that the Forest Service took into consideration the

relevant factors in determining that the 20-mile average roundtrip length was an appropriate

measurement. The FEIS explains that “[e]missions associated with vehicle traffic were

calculated using the average distance a vehicle would have to travel once they entered the

production field.” 138 This calculation was determined by “taking the shortest and longest road

segments in the production modeling scenario and taking an arithmetic average of the two. This

distance was then doubled to determine the round trip vehicle miles travel[led].” 139 The record

reflects that Berry also provided truck trip estimates. 140 Although the Project road system

consists of at least 77 miles, the Forest Service provides a reasonable basis for not using all

77 miles in its estimate—that is, not every mile of road will be traveled by every truck over the

entire life of the Project. While WildEarth takes issue with this estimate and provides its own

methodology for how to calculate truck trips, this does not render the Forest Service’s reasoned

evaluation of the available information and its own methodology arbitrary or capricious. “Courts

are not in a position to decide the propriety of competing methodologies … but instead, should




136
      Hillsdale Envtl. Loss Prevention, Inc. v. U.S. Army Corps of Eng’rs, 702 F.3d 1156, 1166 (10th Cir. 2012).
137
      Id.
138
      2 FEIS, supra note 35, at FSAR 061753.
139
      Id.
140
      Id. at FSAR 061835.



                                                                                                                   23
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2265 Page 24 of 26




determine simply whether the challenged method had a rational basis and took into consideration

the relevant factors.” 141

           As for limiting the analysis of truck travel to the Project area, the record reflects that the

Forest Service analyzed in its far-field cumulative air analysis the emissions from vehicles

traveling on paved and unpaved roads in the wider region. 142 Furthermore, truck traffic was

included in the FEIS’s dispersion modeling analysis. 143 Ultimately, “the ‘determination of the

extent and effect of [cumulative environmental impacts], and particularly identification of the

geographic area within which they may occur, is a task assigned to the special competency of the

appropriate agencies.’” 144 Based on the record and the arguments of the parties, WildEarth has

not demonstrated that the Forest Service failed to consider the relevant factors or that its decision

to limit its analysis of truck travel to the Project area was arbitrary or capricious. The record also

reflects that the Forest Service appropriately considered potential impacts of fugitive dust from

truck trips. 145 As to the remaining issues WildEarth has raised, WildEarth has—as explained in

the Draft—failed to cite any law or practice to support its position or challenge the Forest

Service’s explanation. 146 WildEarth’s post-hoc rationalization argument does not satisfy its



141
    Silverton Snowmobile Club v. U.S. Forest Serv., 433 F.3d 772, 782 (10th Cir. 2006) (internal quotation and
citation omitted).
142
      See generally 1 FEIS, supra note 35, at FSAR 061373, 061337-39, 061369.
143
      2 FEIS, supra note 35, at FSAR 061751-53, 061821.
144
    San Juan Citizens Alliance v. Stiles, 654 F.3d 1038, 1057 (10th Cir. 2011) (quoting Kleppe v. Sierra Club, 427
U.S. 390, 414 (1976)).
145
   Regarding fugitive dust, see, e.g., 1 FEIS, supra note 35, at FSAR 061361 (existing sources of air pollution); id.
at FSAR 061574 (other impacts from transportation include fugitive dust); id. at FSAR 061327 (analysis of
proposed alternative regarding fugitive dust); id. at FSAR 061582 (describing impacts from fugitive dust); id. at
FSAR 061585 (same); 2 FEIS, supra note 35, at FSAR 061831-33 (construction fugitive dust assumptions); id. at
FSAR 061842 (emissions data from road traffic installing production equipment); id. at FSAR 061846 (compressor
station construction road traffic emissions data). USFS also disclosed the potential impacts from fugitive dust on
other resources. See, e.g., 1 FEIS, supra note 35, at FSAR 061446-47 (vegetation); id. at FSAR 061496 (elk habitat).
146
      See Draft, supra note 119, at 64-71.



                                                                                                                     24
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2266 Page 25 of 26




burden of establishing that agency action was arbitrary, capricious, an abuse of discretion, or

otherwise unlawful.

IV.        The Agencies adequately assessed the Project’s impact on water quality.

           WildEarth’s final contention is that the Agencies’ approval of the Project failed to

consider, prevent, and mitigate adverse impacts on water quality and to comply with Utah water

quality standards. 147 However, as explained in the Draft, the record demonstrates that the

Agencies took the requisite “hard look” at the Project’s potential impacts on water quality,

including the Utah Division of Water Quality’s total maximum daily load (“TMDL”)

requirements and prescribed best management practices (“BMPs”), and ultimately imposed in

the ROD several BMPs and mitigation measures. 148 Based on the record, WildEarth has failed to

satisfy its burden of showing a violation of NEPA related to water-quality issues.




147
      Amended Petition, supra note 2, ¶ 5; see AOB, supra note 2, at 52-54.
148
   See, e.g., Letter to West, FSAR 001591, at 001624-25, dated Mar. 1, 2006 (FEIS hydrology analysis);
Appendix C, FSAR 002776, at FSAR 02799-825 (hydrology specialist’s report); 1 FEIS, supra note 35,
at FSAR 061418-22 (disclosure of water quality impairments designated by the Utah Division of Water Quality); id.
at FSAR 061423-24 (disclosure of state-developed TMDL reports); id. at FSAR 061428-31 (surface water
mitigation and BMPs); id. at 61430-32 (groundwater mitigation reflected in onshore orders); id. at FSAR 061431--
32 (groundwater resources in the Project area); ROD, supra note 31, at FSAR 062075-79 (mitigation); see
Transcript, supra note 118, at 73:10-11.



                                                                                                               25
Case 2:14-cv-00349-DN Document 140 Filed 02/05/21 PageID.2267 Page 26 of 26




                                                 ORDER

           THEREFORE, IT IS HEREBY ORDERED that all relief requested in the Amended

Petition149 is DENIED and this action is DISMISSED with prejudice.

           The clerk is directed to close this case.

           Signed February 5, 2021.
                                                  BY THE COURT:



                                                  David Nuffer
                                                  United States District Judge




149
      Docket no. 3, filed May 14, 2014.



                                                                                      26
